





EXHIBIT 10-A


COLGATE-PALMOLIVE COMPANY


2020 PERFORMANCE STOCK UNIT AWARD
NOTICE OF GRANT




<<Title>> <<First Name>> <<Last Name>>
Colgate-Palmolive
<<Location>>

You have been granted the following performance-based Restricted Stock Units
(“PBRSUs”) in accordance with the attached 2020 Performance Stock Unit Award
Agreement (the “Agreement”):


Date of Grant:


/$GrantDate$/
Target Number of PBRSUs:


/$AwardsGranted$/
Fair Market Value of Common Stock on Grant Date:




/$FMV$/




Performance Period:


January 1, 2020 through December 31, 2022
Vesting Date:
The date the Committee certifies performance of the performance criteria set
forth in Exhibit A to the Agreement (the “Certification Date”)


Settlement Date:
As soon as administratively practicable following the Certification Date, but no
later than the earlier of (i) 60 days after the Certification Date and (ii)
March 15, 2023.



This award is made under the Colgate-Palmolive Company 2019 Incentive
Compensation Plan (the “Plan”), and is subject to the terms, conditions,
limitations and restrictions contained in or established pursuant to the Plan,
the Agreement and, if applicable, the Company’s Clawback Policy and all
requirements of applicable law, including the provisions relating to the
forfeiture of PBRSUs upon termination of your employment. Capitalized terms used
in this Notice of Grant that are not defined in this Notice of Grant have the
meanings as used or defined in the Agreement.




ATTACHMENT: 2020 Performance Stock Unit Award Agreement




1



--------------------------------------------------------------------------------








COLGATE-PALMOLIVE COMPANY
2020 PERFORMANCE STOCK UNIT AWARD AGREEMENT


THIS AWARD AGREEMENT (this “Agreement”), effective as of the date indicated on
the Notice of Grant delivered herewith (the “Notice of Grant”), is made and
entered into by and between Colgate- Palmolive Company, a Delaware corporation
(the “Company”), and the individual named on the Notice of Grant (“you”).
WITNESSETH:
WHEREAS, the Colgate-Palmolive Company 2019 Incentive Compensation Plan (the
“Plan”) provides for the grant of performance-based Restricted Stock Units,
which are referred to in this Agreement as “PBRSUs;” and
WHEREAS, the Committee has awarded to you the PBRSUs described in the Notice of
Grant, subject to the terms and conditions of this Agreement and the Plan.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained, and as an inducement to you to continue as an
employee of the Company (or its Affiliates), you and the Company hereby agree as
follows:
Capitalized terms used and not otherwise defined in this Agreement shall have
the meanings set forth in the Plan.
A.    Terms and Conditions Applicable to PBRSUs
1.Grant of Award. The Award consists of that number of PBRSUs that has been
approved for the Award to you by the Committee as the target number of PBRSUs,
as set forth in the Notice of Grant (“Target PBRSUs”). Each PBRSU is equivalent
to one Share. Your rights to the PBRSUs are subject to this Agreement and the
Plan (which is incorporated herein by reference with the same effect as if set
forth herein in full) in addition to such other terms and conditions, if any, as
may be imposed by law.
2.Vesting of Award.
(a)Vesting Upon Performance and Continued Service. The number of PBRSUs earned
and vested with respect to the Performance Period (as defined in Exhibit A)
shall be determined based on the extent to which the performance criteria set
forth in Exhibit A hereto (the “Performance Criteria”) are attained. Except as
otherwise provided in Section A.2(b) and Section A.2(c) below, if (i) the
Committee certifies in writing the extent to which the applicable Performance
Criteria in the Performance Period are attained and (ii) you remain continuously
employed by the Company or an Affiliate through the date on which the Committee
certifies such performance (the “Certification Date”), you will become vested in
the number of PBRSUs earned pursuant to Exhibit A as of the Certification Date.


1



--------------------------------------------------------------------------------




(b)Termination of Employment due to Death, Disability or Retirement. Unless
otherwise determined by the Committee, if (i) you are employed with the Company
or an Affiliate for at least six months of the Performance Period and (ii) (A)
you begin to receive benefits under the Company’s long-term disability plan, (B)
you terminate your employment with the Company or an Affiliate due to Retirement
or (C) your employment with the Company or an Affiliate terminates due to your
death, in each case on or before the Certification Date, the remaining portion
of the Performance Period shall continue through its last day, and you shall
become vested as of the Certification Date in a pro-rata portion of the PBRSUs
equal to the product obtained by multiplying (x) the total number of PBRSUs
earned with respect to the Performance Period based on actual performance during
the Performance Period as determined in accordance with Exhibit A by (y) a
fraction, the numerator of which is the total number of days in the Performance
Period during which you are employed by the Company or an Affiliate (or, in the
case of (A) above, the number of days during the Performance Period before you
began receiving benefits under the Company’s long-term disability plan) and the
denominator of which is the total number of days during the Performance Period.
(c)Vesting Upon a Change in Control. The treatment of your PBRSUs in the event
of a Change in Control shall be governed by Section 11 of the Plan.
(d)Forfeiture of Unvested PBRSUs. Except as provided in Section A.2(b) or
Section A.2(c) above, or as otherwise determined by the Committee, if your
employment with the Company or an Affiliate terminates for any reason during the
Performance Period or the period after the Performance Period and before the
Certification Date, any PBRSUs will be forfeited and canceled as of the date of
such termination of employment.
3.Distribution of Shares.
(a)Distribution Upon Vesting. The Company will distribute to you (or to your
estate in the event of your death) the Shares represented by the PBRSUs that are
earned and vested in accordance with Section A.2 above and Exhibit A as soon as
administratively practicable, but no later than the earlier of (i) 60 days after
the Certification Date, and (ii) March 15, 2022.
(b)Forfeiture of Shares; Termination for Cause. Notwithstanding any provision of
this Agreement or the Plan to the contrary, if (i) your employment with the
Company or an Affiliate is terminated for Cause, or (ii) your employment with
the Company or an Affiliate is terminated for any reason, voluntarily or
involuntarily, and before the Certification Date it is discovered that you
engaged in conduct that would have justified termination for Cause, your rights
in your unvested PBRSUs will be immediately forfeited and canceled as of such
termination date.
B.    Prohibited Conduct. In consideration of the grant by the Company of the
PBRSUs and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, you and the Company, intending to be legally
bound, agree to the provisions regarding “Prohibited Conduct” set forth on Annex
A to this Agreement. Annex A to this Agreement is part of this Agreement.
C.    Additional Terms and Conditions
1.Compliance With Law. The Plan, the granting and vesting of the PBRSUs, and any
obligations of the Company under the Plan, shall be subject to all applicable
federal, state and foreign country laws, rules and regulations, and to such
approvals by any regulatory or governmental agency as may be required, and to
any rules or regulations of any exchange on which the Shares are listed. The
International


2



--------------------------------------------------------------------------------




Appendix hereto describes additional terms and conditions applicable to the
PBRSUs in certain foreign countries. The Company, in its discretion, may
postpone the vesting of the PBRSUs, the issuance or delivery of Shares under
this Award or any other action permitted under the Plan to permit the Company,
with reasonable diligence, to complete such stock exchange listing or
registration or qualification of such Shares or other required action under any
federal, state or foreign country law, rule or regulation and may require you to
make such representations and furnish such information as it may consider
appropriate in connection with the issuance or delivery of Shares in compliance
with applicable laws, rules and regulations. The Company shall not be obligated
by virtue of any provision of the Plan to recognize the vesting of the PBRSUs or
to otherwise sell or issue Shares in violation of any such laws, rules or
regulations. Neither the Company nor its directors or officers shall have any
obligation or liability to you caused by any postponement of the vesting or
settlement of the PBRSUs (or Shares issuable thereunder).
2.No Stockholder Rights. Except as set forth in the Plan, neither you nor any
person claiming under or through you shall be, or have any of the rights or
privileges of, a stockholder of the Company (e.g., you have no right to vote or
receive dividends) in respect of the Shares issuable pursuant to this Award
unless and until your Shares shall have been issued.
3.Tax Withholding. No later than the date as of which an amount first becomes
includible in your gross income for federal, state, local or foreign tax
purposes with respect to this Award, you shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount. Unless otherwise determined by the Company, withholding
obligations may be settled with Common Stock, including Common Stock that is
part of this Award that gives rise to the withholding requirement, having a Fair
Market Value on the date of withholding equal to the amount required to be
withheld for tax purposes, all in accordance with any such procedures as the
Committee may establish. The obligations of the Company under this Agreement
shall be conditional on such payment or arrangements, and the Company and its
Affiliates shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to you. The Committee may establish
such procedures as it deems appropriate, including making irrevocable elections,
for the settlement of withholding obligations with Common Stock.
4.PBRSUs Not Transferable. The PBRSUs granted herein are not transferable except
in accordance with the provisions of the Plan.
5.Plan Incorporated. You accept the PBRSUs hereby granted subject to all the
provisions of the Plan, which are incorporated into this Agreement, including
the provisions that authorize the Committee to administer and interpret the Plan
and which provide that the Committee’s decisions, determinations and
interpretations with respect to the Plan are final and conclusive on all persons
affected thereby. In the event of a conflict between this Agreement and the
Plan, the Plan shall prevail.
6.No Guaranteed Employment. Nothing contained in this Agreement shall affect the
right of the Company or an Affiliate to terminate your employment at any time,
with or without Cause, or shall be deemed to create any rights to employment on
your part. The rights and obligations arising under this


3



--------------------------------------------------------------------------------




Agreement are not intended to and do not affect the employment relationship that
otherwise exists between the Company or an Affiliate and you, whether such
employment relationship is at will or defined by an employment contract.
Moreover, this Agreement is not intended to and does not amend any existing
employment contract between the Company and you. To the extent there is a
conflict between this Agreement and such an employment contract as it relates to
the PBRSUs awarded hereunder, the terms of this Agreement shall govern and take
priority.
7.Notices. Any notice to be given to the Company under the terms of this
Agreement shall be addressed to the Secretary at the Company’s principal
executive offices, and any notice to be given to you shall be addressed to you
at the address on file with the Company and/or the Company’s plan administrator,
Merrill, Lynch, Pierce, Fenner & Smith Incorporated (“Merrill”). Either the
Company or you may designate a different address by written notice to the other.
Written notice to said addresses shall be effective to bind the Company, you and
your representatives and beneficiaries.
8.Binding Agreement. Subject to the limitations in this Agreement on the
transferability by you of the Award granted herein, this Agreement shall be
binding upon and inure to the benefit of the representatives, executors,
successors or beneficiaries of the parties hereto.
9.Governing Law; Jurisdiction. The interpretation, performance and enforcement
of this Agreement shall be governed by the laws of the State of Delaware and the
United States, as applicable, without reference to the conflict of laws
provisions thereof. Any disputes involving this Agreement or the related
Restricted Stock Unit Award will be heard and determined before the Delaware
Court of Chancery or if not maintainable therein, then before an appropriate
federal or state court located in Delaware, and you and the Company each agree
to submit yourself and your respective property to the non-exclusive
jurisdiction of the foregoing courts with respect to such disputes, in each
case, as permitted.
10.Severability. If any provision of this Agreement is declared or found to be
illegal, unenforceable or void, in whole or in part, then the parties shall be
relieved of all obligations arising under such provision, but only to the extent
that it is illegal, unenforceable or void, it being the intent and agreement of
the parties that this Agreement shall be deemed amended by modifying such
provision to the extent necessary to make it legal and enforceable while
preserving its intent or, if that is not possible, by substituting therefor
another provision that is legal and enforceable and achieves the same
objectives.
11.Interpretation. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.
12.Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto pertaining to the subject matter hereof and supersedes all prior
agreements and understandings pertaining thereto.


4



--------------------------------------------------------------------------------




13.No Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.
14.Section 409A of the Code. This Agreement is intended to comply with the
requirements of Section 409A of the Code or an exemption or exclusion therefrom
and, with respect to amounts that are subject to Section 409A of the Code, it is
intended that this Agreement be administered in all respects in accordance with
Section 409A of the Code. In no event may you, directly or indirectly, designate
the calendar year of any payment to be made under this Agreement that
constitutes non-qualified deferred compensation subject to Section 409A of the
Code.
15.Data Privacy. You understand that the Company and the Company subsidiary for
which you work may hold certain personal information about you, including, but
not limited to, your name, home address and telephone number, date of birth,
social insurance number or other identification number, any Shares or
directorships held in the Company, details of all PBRSUs. By accepting the
PBRSUs, you explicitly and unambiguously consent to the collection, use,
transfer, holding, storage and disclosure in electronic or other form, of your
personal data as described in this Agreement and any other Award grant materials
(“Data”) by and among, as applicable, the Company, its subsidiaries and
Affiliates (collectively referred to in this Data Privacy section as the
“Company”) and certain third party service providers including, but not limited
to, Plan brokers, financial advisers and legal counsel, engaged by the Company
(collectively, the “Providers”) for the purpose of implementing, administering
and managing the Plan and complying with applicable laws, regulations and
legislation. You understand that the Data which may be collected, used,
transferred, held, stored or disclosed by the Company and the Providers consists
of certain Data about you, including, but not limited to, your name, home
address, telephone number, date of birth, social insurance number or other
government identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all PBRSUs or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor. The Data may also include information relating to
your health (for example, where your employment terminates due to death or
Disability). You further understand that such collection, use, transfer,
holding, storage or disclosure of the Data may be necessary for the purpose of
implementing, administering and managing the Plan and complying with applicable
laws, regulations and legislation. You understand that the Company or the
Providers may be located in the United States or elsewhere, and that the laws of
the country in which the Company and the Providers collect, use, transfer, hold,
store or disclose the Data may have different legal protections for the Data
than your country. However, regardless of the location of the Data, the Company
protects the Data through reasonable physical, technical and administrative
safeguards and requires that the Providers also have such safeguards in place.
You understand that you may, at any time, request a copy of your Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting your local human resources representative in
writing. You understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan as more fully described below. You
understand that you are providing the consent herein on a purely voluntary
basis. If you do not consent, or if you later seek to revoke your consent, your
employment status or service


5



--------------------------------------------------------------------------------




and career with your employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing your consent is that the Company would
not be able to grant PBRSUs or other equity awards or administer or maintain
such awards. Therefore, you understand that refusing or withdrawing your consent
may affect your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.


16.Counterparts. This Agreement may be executed in counterparts, all of which
together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.


COLGATE-PALMOLIVE COMPANY




_______________________________________
Authorized Signature


Using the Merrill BenefitsOnline system or other available means, you must
accept the above PBRSUs in accordance with and subject to the terms and
conditions of this Agreement and the Plan, acknowledge that you have read this
Agreement and the Plan, and agree to be bound by this Agreement, the Plan and
the actions of the Committee. If you do not do so prior to the Certification
Date, then the Company may declare the Award null and void at any time.






6



--------------------------------------------------------------------------------








Exhibit A
Performance Criteria for 2020-2022 PBRSU Award under
Colgate Palmolive Company 2019 Incentive Compensation Plan
1.The number of PBRSUs earned will be determined based on (a) Relative Net
Income Growth; (b) Relative Organic Sales Growth and (c) Free Cash Flow
Productivity, subject to adjustment by the TSR modifier, all as set forth below.
2.For purposes of the basic calculation (pre-TSR modifier), (a) the Relative Net
Income Growth measure is weighted 30%, (b) the Relative Organic Sales Growth
measure is weighted 50%, and (c) the Free Cash Flow Productivity measure is
weighted 20%.
3.The Relative Net Income Growth component is calculated as follows:
Company Relative Net Income Growth
Payout as a % of Target Award
High
200%
75th percentile
150%
50th percentile
100%
25th percentile
50%
Below 25th percentile
0%

To the extent the Company’s Relative Net Income Growth percentile falls between
two applicable values, the applicable payout percentage shall be interpolated on
a linear basis.
4.The Relative Organic Sales Growth component is calculated as follows:
Company Relative Organic Sales Growth
Payout as a % of Target Award
High
200%
75th percentile
150%
50th percentile
100%
25th percentile
50%
Below 25th percentile
0%

To the extent the Company’s Relative Organic Sales Growth percentile falls
between two applicable values, the applicable payout percentage shall be
interpolated on a linear basis.
5.The Free Cash Flow Productivity component is calculated as follows:
Company’s Free Cash Flow Productivity
Payout as a % of Target Award
105% or above
200%
97.5%
150%
90%
100%
75%
50%
Below 75%
0%

To the extent the Company’s Free Cash Flow Productivity percentage falls between
two applicable values, the applicable payout percentage shall be interpolated on
a linear basis.


Exhibit A-1



--------------------------------------------------------------------------------




6.The number of PBRSUs determined based on the immediately preceding paragraphs
3 through 5 will increase or decrease by up to 25% based on the Company’s TSR
relative to the Compensation Peer Group, as follows:
Company’s TSR Relative to Compensation Peer Group
Award Modifier
≥75th percentile
+25%
60th percentile
+15%
50th percentile
0
40th percentile
-15%
≤25th percentile
-25%

To the extent the Company’s TSR relative to the Compensation Peer Group is
between the values set forth in the table above, the TSR award modifier shall be
interpolated on a linear basis.
7.The maximum number of Shares that may be earned shall equal 250% of the Target
PBRSUs.
8.Notwithstanding anything to the contrary contained herein, in the event the
Company’s TSR is negative, the maximum number of Shares that may be earned shall
equal the number of Target PBRSUs.
9.Sample Calculation (for illustrative purposes only)
If the Company achieves Relative Net Income performance at the 50th percentile,
Relative Organic Sales Growth performance at the 75th percentile, Free Cash Flow
Productivity at 75% and TSR at the 60th percentile:


 
Performance Achieved
Award Payout
Weight
% of Target Award Earned
Pre-TSR Modifier Payout
Total Payout
(with TSR Modifier)
Relative
Net Income Growth
50th Percentile
100% of Target Award
30%
100% * 30% = 30%
(30% + 75% +10%) =
115% of Target Award
115%*115%=
132.25% of Target Award
Relative Organic Sales Growth
75th Percentile
150% of Target Award
50%
150% * 50% = 75%
Free Cash Flow Productivity
75%
50% of Target Award
20%
50% * 20% = 10%

10.
For purposes of this Agreement, the following terms are defined as set forth
below:

(a)
“Compensation Peer Group” means Campbell Soup Company, The Clorox Company, The
Coca-Cola Company, Conagra Brands, Inc., The Estee Lauder Companies Inc.,
General Mills, Inc., Johnson & Johnson, Kellogg Company, Kimberly-Clark
Corporation, The Kraft Heinz Company, Mondelez International, Inc., PepsiCo,
Inc., The Procter and Gamble Company, Reckitt Benckiser Group plc and Unilever
N.V. If any company contained in the Compensation Peer Group ceases to be a
company whose shares are publicly traded during the Performance Period or in the
event of any other extraordinary circumstance as determined by the Committee,
that Company will be excluded from the Compensation Peer Group for purposes of
all determinations regarding this Award.





Exhibit A-2



--------------------------------------------------------------------------------




(b)
“Free Cash Flow Productivity” means, with respect to the Performance Period, the
sum of the actual reported Free cash flow before dividends as a percentage of
actual reported GAAP Net income including non-controlling interests for each
year of the Performance Period divided by three.

(c)
“Net Income Growth” means, with respect to the Performance Period, the sum of
the actual, reported non-GAAP net income growth of the applicable company for
each year of the Performance Period divided by three.

(d)
“Organic Sales Growth” means, with respect to the Performance Period, the sum of
the actual reported organic sales growth of the applicable company for each year
of the Performance Period divided by three.

(e)
“Performance Period” means the period from January 1, 2020 through December 31,
2021.

(f)
“Relative Net Income Growth” means, with respect to the Performance Period, a
percentage indicating the Company’s Net Income Growth relative to the Net Income
Growth of all of the other companies in the Compensation Peer Group.

(g)
“Relative Organic Sales Growth” means, with respect to the Performance Period, a
percentage indicating the Company’s Organic Sales Growth relative to the Organic
Sales Growth of all of the other companies in the Compensation Peer Group.

(h)
“TSR” means, with respect to the Performance Period, the increase in stock price
(taking into account any stock split, recapitalization or similar event) from
the beginning of the Performance Period to the end of the Performance Period,
plus dividends paid during the Performance Period and assuming such dividends
have been reinvested. For purposes of measuring TSR, the stock price at the
beginning of the Performance Period shall equal the closing price of a share on
December 31, 2019 and the stock price at the conclusion of the Performance
Period shall equal the closing price of a share on the last trading day of
calendar year 2022.

Note: For purposes of determining the Organic Sales Growth and Net Income Growth
for each of the companies in the Compensation Peer Group for the last year of
the Performance Period, unless otherwise determined by the Committee, the
Organic Sales Growth and Net Income Growth publicly reported for the four most
recent quarters that have been disclosed as of the day before the date of the
Committee’s regularly scheduled meeting in February 2023 shall be used.
11.
Notwithstanding anything to the contrary contained herein, the Committee shall
have the discretion to adjust the number of PBRSUs earned (and the number of
Shares delivered) upward (but not in excess of 250% of the Target PBRSUs) or
downward, including to reflect the occurrence of extraordinary events (as
determined by the Committee).





Exhibit A-3



--------------------------------------------------------------------------------




Annex A


Prohibited Conduct


1.Defined Terms.
a.“Covered Products” means any product, composition, formulation, process,
machine or service of any person or organization (other than the Company or an
Affiliate) in existence, being researched or under development that competes
with, or is intended to compete with, a product, composition, formulation,
process, machine or service being researched or under development, produced,
distributed, marketed, sold or licensed by the Company or an Affiliate (i)
related to any aspect of any one of the Company’s or an Affiliate’s lines of
business on which you have worked during the Relevant Period, or (ii) for which
you have confidential information of the Company or an Affiliate.
b.“Prohibited Geography” means any country, geography, territory, region or
division with respect to which you have worked, provided services or advised the
Company or an Affiliate in any capacity.
c.“Relevant Period” means the 12-month period immediately prior to the
termination of your employment with the Company or an Affiliate.
d.“Restricted Time” means the period during which you are employed by the
Company or an Affiliate plus the 12-month period immediately following the
termination of your employment with the Company or an Affiliate for any reason.
2.Restrictive Covenants. Each of the covenants contained in Paragraphs 2(a)-(c)
of this Annex A are collectively referred to as the “Restrictive Covenants.”
a.Non-Compete. During the Restricted Time, you will not, without the prior
written consent of the Company’s Chief Human Resources Officer or Chief Legal
Officer, either directly or indirectly, for yourself or on behalf of or in
conjunction with any other person, partnership, corporation or other entity,
serve as a director, officer, employee, consultant, contractor or advisor,
provide services or advice in any capacity, or acquire any ownership interest in
an entity that manufactures, markets, sells, develops, distributes or produces
Covered Products in the Prohibited Geography. Notwithstanding the foregoing, you
will not be considered to be in violation of this covenant solely by reason of
owning, directly or indirectly, up to 5% in the aggregate of any class of
securities of any publicly traded corporation engaged in the prohibited
activities described above.
b.Non-Interference. With respect to Covered Products, during the Restricted
Time, you will not solicit or sell to (or attempt to solicit or sell to) any
customer or prospective customer, or any supplier, licensee or other business
relation of the Company or an Affiliate (each, a “Restricted Third Party”) (i)
for which you had, directly or indirectly, responsibility on behalf of the
Company or an Affiliate during the Relevant Period, or (ii) for which you have
confidential information of the Restricted Third Party, , nor will you induce
(or attempt to induce) any Restricted Third Party to cease or diminish doing
business with the Company or an Affiliate or in any way interfere with the
relationship between any Restricted Third Party and the Company or an Affiliate.
A “prospective customer” of the Company or an Affiliate is a person or entity
with whom the Company or an Affiliate was engaged in communications or
negotiations to provide services or sell Covered Products during the Relevant
Period.
c.Employee Non-Solicitation. During the Restricted Time, you will not in any
way, including through someone else acting on your recommendation, suggestion,
identification or advice, (i) solicit, employ or retain any person who is
employed by the Company or an Affiliate, or (ii) otherwise induce or attempt to
induce (A) any such person to terminate his or her employment with the Company
or an Affiliate or to accept any position with any other entity, or (B) any
prospective employee not to establish an employment




Annex-1



--------------------------------------------------------------------------------



Annex A


relationship with the Company or an Affiliate. A “prospective employee” is a
person who was in communications or negotiations to become an employee of the
Company or an Affiliate during the Relevant Period.
3.Reasonableness of Provisions. You agree that: (a) the terms and provisions of
this Agreement (including Annex A) are reasonable; (b) the consideration
provided by the Company under this Agreement is not illusory; (c) the
Restrictive Covenants are necessary and reasonable for the protection of the
legitimate business interests and goodwill of the Company; and (d) the
consideration given by the Company under this Agreement gives rise to the
Company’s interest in the Restrictive Covenants set forth in this Annex A.


4.Repayment and Forfeiture. You specifically recognize and affirm that each of
the Restrictive Covenants is a material and important term of this Agreement
which has induced the Company to provide for the award of the PBRSUs granted
hereunder. You further agree that in the event that the Company determines that
you have breached any of the Restrictive Covenants, in addition to any other
remedies at law or in equity the Company may have available to it, the Company
may in its sole discretion: (a) cancel any unvested PBRSUs granted hereunder;
and (b) require you to pay to the Company the Net Proceeds (as defined below) of
any PBRSUs that vested during the Look-Back Period (as defined below). You will
pay to the Company the Net Proceeds in cash upon demand, and the Company will be
entitled to set off against any amount due to you from the Company or an
Affiliate the amount of any such Net Proceeds, to the extent that such set-off
is not inconsistent with Code Section 409A or other applicable law. For purposes
of this Paragraph 4, the term “Net Proceeds” means the aggregate value of the
Shares covered by the PBRSUs that have vested, net of applicable tax
withholdings, determined based on the Fair Market Value of such Shares on the
applicable vesting date. The “Look-Back Period” means the longer of the
following two periods: (i) the 12-month period immediately preceding the date on
which the Company becomes aware of a breach of any of the Restrictive Covenants;
or (ii) the six-month period immediately prior to the date of the termination of
your employment with the Company or an Affiliate.


5.Equitable Relief. In the event the Company determines that you have breached
or attempted or threatened to breach any of the Restrictive Covenants, in
addition to any other remedies at law or in equity the Company may have
available to it, it is agreed that the Company will be entitled, upon
application to any court, tribunal or arbitrator of competent jurisdiction, to a
temporary restraining order or preliminary injunction (without the necessity of
(a) proving irreparable harm, (b) establishing that monetary damages are
inadequate or (c) posting any bond with respect thereto) against you prohibiting
such breach or attempted or threatened breach by proving only the existence of
such breach or attempted or threatened breach.
6.Extension of Restrictive Period. You agree that the Restricted Time will be
extended by any time during which you are in violation of any of the Restrictive
Covenants.


7.Acknowledgments. You and the Company agree that it is our mutual intent to
enter into a valid and enforceable agreement. You and the Company acknowledge
the reasonableness of the Restrictive Covenants, including the reasonableness of
the geographic area, duration as to time and scope of activity restrained. You
further acknowledge that your skills are such that you can be gainfully employed
in noncompetitive employment and that the agreement not to compete will not
prevent you from earning a living. You acknowledge that the remedies set forth
in this Agreement are not the exclusive remedies and the Company may avail
itself of other remedies at law or in equity in the event you breach any of the
Restrictive Covenants.


8.Provisions Independent. The Restrictive Covenants will be construed as an
agreement independent of any other agreement, including any employee benefit
agreement, and independent of any other provision of this Agreement, and the
existence of any claim or cause of action you bring against the Company or an




Annex-2



--------------------------------------------------------------------------------



Annex A


Affiliate, whether predicated upon this Agreement or otherwise, will not
constitute a defense to the enforcement by the Company of such covenants.


9.Notification of Subsequent Employer. You agree that the Company may notify any
person or entity employing you or evidencing an intention of employing you of
the existence and provisions of this Agreement.


10.Transfers to a Related Entity. In the event you transfer to an Affiliate as a
result of actions by the Company, any reference to “Company” in this Annex A
will be deemed to refer to such Affiliate in addition to the Company.








Annex-3

